Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 currently are pending. 
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claim 15, and 18 is/are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the independent claims 15 and 18 recite one or more computer storage media storing computer executable instructions embodied as disclosed in at least para. 0048- 0049 of the disclosure as “Embodiments within the scope of the present invention also include physical and other computer-readable media for carrying or storing computer- executable instructions and/or data structures. Such computer-readable media can be any available media that can be accessed by a general purpose or special purpose computer system…… or any other similarly storage medium which can be used to store desired program code means in the form of computer- executable instructions or data structures and which can be accessed by a general purpose or special purpose computer. Transmission media include signals and carrier waves”.
Thereby the disclosure indicates that Applicant intends as stated above “Transmission media include signals and carrier waves” that said instructions not be referred fully as a 'non-transitory computer-readable storage medium' which include transmission type media, such as wireless or radio waves, etc.  The 
     Dependent claims 16-17, and 19-20 are also rejected as they fail to solve the problems above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-6, 12, 13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cresp et al. (US 2013/0342467, A1), in view of Patel et al. (US 2013/0179145, A1). 

    Regarding claim 1, Cresp teaches a method for synchronizing a language of a remote session with a client's language (system 100 of at least para 0012, 0014, and 0018 comprising a remote server 120 disclosed to establish a remote session with client 110, said system comprising said method for synchronizing a language of the remote session with a client's keyboard language),
the method comprising: 

in response to detecting that the client has established the remote session on the server, accessing, by the client-side synchronizer, client-side language settings to retrieve language information (at least para. 0021, and 0024 further teaches application 114  accessing, client-side language settings to match it with retrieved remote language information, obviously in the case of in response to detecting that the client has established the remote session on the server 120).
      However, Cresp is silent regarding wherein sending the language information to a server-side synchronizer;  and 
generating, by the server-side synchronizer, one or more requests to modify server-side language settings to match the language information that was retrieved from the client-side language settings. 
    Patel teaches in at least Fig. 2 and para. 0038 receiving at a server side client sent or retrieved information in a native client language requiring synchronization with at least the language of the server, said language settings in at least Fig. 2, and 

    Regarding claim 3 (according to claim 1), Cresp further teaches wherein accessing the client-side language settings comprises one or more of: calling an operating-system providing function to receive the language settings;  or reading one or more environment variables (para. 0014-0016 further teaches at least the remote OS 118 or the like capable of mapping device keystrokes to a specific language input understood in the art to obviously comprises the reading of one or more environment variables, or that of calling an operating-system providing function to receive said language settings).
    Regarding claim 4 (according to claim 1), Cresp further teaches wherein the language information comprises a locale of the client (at least para. 0014-0016 further teaches a retrieved keyboard language which as understood in the art may indicate further said language information comprising in a case obviously the  locale language information of the client).
 
    Regarding claim 5 (according to claim 1), Cresp further teaches wherein the language information comprises one or more keyboard layouts that are set on the client (said keyboard languages of at least para. 0014-0016 further comprises one or more keyboard layouts that are set on the client).
 

     Patel teaches in at least para. 0014 and 0019 one of the language parameters comprising at least a locale identifier and that of a keyboard defining said current locale and the current keyboard layout that are set on the client. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cresp in view of Patel  to include said language information defines a current locale and a current keyboard layout that are set on the client, one skill in the art would appreciate a case the server or a remote device may detect the location of the location of the client device requesting the remote session and obviously essentially ascertaining said language information defining the current locale and further from the detected keyboard layout to seamlessly provide information to the client in a preferred language and keyboards layouts according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, and thus the adaptation of an old idea or invention using newer technology that is either 

    Regarding claim 12 (according to claim 1), Cresp further teaches wherein an operating system of the client is different from an operating system that hosts the remote session (it is further understood in at least para. 0014-0016 of that the remote device and local device may embody each different since at least layout of the keyboards in the client may not be consistent with the remote device that hosts the remote session).
 
    Regarding claim 13 (according to claim 1), Cresp further teaches wherein the remote session comprises a remote desktop or a remote application (para. 0014-0016).

    Regarding claim 18, Cresp teaches one or more computer storage media storing computer executable instructions which when executed implement the following component: 
a client-side synchronizer that executes on a client and is configured to detect 
when a remote session is initiated on a server (client 110 of further para. 0017-0018, and 0021 including at least the OS 116 and application 114 collectively 
client-side language settings to retrieve and send language information to a 
server-side synchronizer that executes on the server (at least para. 0021, and 0024 further teaches application 114  accessing, client-side language settings to match it with retrieved remote language information, obviously in the case of in response to detecting that the client has established the remote session on the server 120).
       However, Cresp is silent regarding wherein  and the server-side synchronizer that is configured to receive the language information from the client-side synchronizer and, in response, modify server-side language settings to match the language information. 
     Patel teaches in at least Fig. 2 and para. 0038 receiving at a server side client sent or retrieved information in a native client language requiring synchronization with at least the language of the server, said language settings in at least Fig. 2, and 4 are forwarded as understood as the one or more requests for modifications by further in a case the web services to modify said server-side language settings to match the language information that was retrieved from the client-side language settings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cresp in 

    Regarding claim 19 (according to claim 18), Cresp is silent regarding wherein accessing the client-side language settings comprises identifying a current locale and a current keyboard layout of the client.
      Patel further teaches in at least para. 0014 and 0019 retrieved language parameters of the client comprising at least a locale identifier and that of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cresp in view of Patel  to include accessing the client-side language settings comprises identifying a current locale and a current keyboard layout of the client, one skill in the art would appreciate a case the server or a remote device may detect the location of the location of the client device requesting the remote session and obviously essentially ascertaining said language information defining the current locale and further from the detected keyboard layout to seamlessly provide information to the client in a preferred language and keyboards layouts according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, and thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.


      Patel further teaches in at least para. 0014 and 0019 retrieved language parameters of the client comprising at least a locale identifier and that of a keyboard defining said current locale and the current keyboard layout that are set on the client, and modifying the server settings to match those of the client. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cresp in view of Patel  to include modifying the server-side language settings comprises setting the server-side language settings to match the current locale and the current keyboard of the client, one skill in the art would appreciate a case the server or a remote device may detect the location of the location of the client device requesting the remote session and obviously essentially ascertaining said language information defining the current locale and further from the detected keyboard layout to seamlessly provide information to the client in a preferred language and keyboards layouts according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, and thus the adaptation .

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cresp in view of Patel, and further in view of the Description of the Related Art (DRA).

    Regarding claim 2 (according to claim 1), Cresp in view of Patel are silent regarding wherein detecting that the client has established the remote session on the server comprises receiving a notification that a virtual desktop infrastructure (VDI) client that executes on the client has initiated a remote display protocol connection. 
     DRA teaches in at least para. 0003-0004 the remote display protocol connection, virtual desktop infrastructure (VDI) client and client established remote sessions on the server which as understood based on received events obviously capable of receiving said  notification that said virtual desktop infrastructure (VDI) client that executes on the client has initiated said remote display protocol connection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cresp in view of Patel, and further in view of DRA to include said .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cresp in view of Patel, and further in view of Momchilov et al. (US 2019/0132381, A1). 

    Regarding claim 7 (according to claim 1), Cresp in view of Patel are silent regarding wherein sending the language information to the server-side synchronizer comprises sending the language information over a virtual channel. 
     Momchilov teaches in at least para. 0005 a seamless and synchronized user experience in a client to server interaction, the server including a server side function to obtain from a client side function user settings information, UI elements for synchronization in a locale or native information in at least para. 0136-0138 are sent to the server over a virtual channel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cresp in view of Patel, and further in view of Momchilov to include said language information to the server-side synchronizer comprises sending the language information over a virtual channel, as discussed above, as Cresp in view of Patel, and further in view of Momchilov further employs a virtual desktop appliance or infrastructure understoodly construed as encompassing any client-server environment in which a remote display protocol is employed to enable the client to access a desktop or application that executes on 

Claim Standings
Claim 8-11, and 14-17 are not rejected over the current prior arts. However, claims 15-17 are subject to the outstanding USC 101 rejection , and claims 8-11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and/or all applicable rejections are overcome.
     The prior arts do not appear to teach as cited:
claim 8.  The method of claim 1, further comprising: prior to generating the one or 

settings to determine whether the server-side language settings match the 
language information; wherein the server-side synchronizer generates the one 
or more requests only when the server-side language settings do not match the 
language information. 
 9.  The method of claim 8, wherein the language information includes a locale 
of the client, and wherein accessing the server-side language settings 
comprises identifying a locale applicable to the remote session. 
 10.  The method of claim 8, wherein the language information includes a 
keyboard layout of the client, and wherein accessing the server-side language 
settings comprises identifying a keyboard layout applicable to the remote 
session. 
 11.  The method of claim 8, further comprising: prompting a user of the client 
to confirm whether the server-side language settings should be modified to 
match the language information that was retrieved from the client-side language 
settings. 
 14.  The method of claim 1, wherein the client is a first client and the remote 
session is a first remote session, the method further comprising: detecting, by 
a second client-side synchronizer that executes on a second client, that the 
second client has established a second remote session on the server;  in 

session on the server, accessing, by the second client-side synchronizer, 
client-side language settings to retrieve language information for the second 
client;  sending the language information for the second client to a second 
server-side synchronizer on the server;  and generating, by the second 
server-side synchronizer, one or more requests to modify server-side language 
settings pertaining to the second remote session to match the language 
information for the second client;  wherein the modifications to the 
server-side languages settings pertaining to the first and second remote 
sessions cause the first and second remote sessions to be displayed in 
different languages. 
 15.  One or more computer storage media storing computer executable 
instructions which when executed in a virtual desktop infrastructure (VDI) 
environment implement a method for synchronizing a language of a remote session 
with a client's language, the method comprising: in response to a VDI client 
that executes on a client initiating a remote session on a server, accessing, 
by a client-side synchronizer, client-side language settings to retrieve 
language information, the language information defining a current locale of the 
client;  sending the language information to a server-side synchronizer that 
executes on the server;  in response to receiving the language information, 

determine a current locale of the remote session;  comparing the current locale 
of the remote session to the current locale of the client that is defined in 
the language information;  and upon determining that the current locale of the 
remote session does not match the current locale of the client, modifying the 
server-side language settings to cause the current locale of the remote session 
to match the current locale of the client. 
 16.  The computer storage media of claim 15, wherein the language information 
also defines a current keyboard layout of the client, the method further 
comprising: accessing, by the server-side synchronizer, the server-side 
language settings to determine a current keyboard layout of the remote session;  
comparing the current keyboard layout of the remote session to the current 
keyboard layout of the client that is defined in the language information;  and 
upon determining that the current keyboard layout of the remote session does 
not match the current keyboard layout of the client, modifying the server-side 
language settings to cause the current keyboard layout of the remote session to 
match the current keyboard layout of the client. 
 17.  The computer storage media of claim 16, wherein the remote session is a 
remote desktop session or a remote application session. 

Conclusion
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        3/6/2021